Case 1:20-cv-06063-NRB Document 21 Filed 12/07/20 Page 1 of 1

IN THE UNITED STATE DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

NOTICE OF VOULUNTARY
DISMISSAL PURSUANT TO
F.R.C.P. 41(a)(1)(a)(i)

NEIL YOUNG dba SILVER FIDDLE MUSIC
Plaintiff,
V.
DONALD J. TRUMP FOR PRESIDENT, INC.,

And DOES 1 THROUGH 5 Case No.: 1:20-cv-06063

Nemes Oe eee ee

Defendants.

NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P. 41 (a)(1)(A)(i)
Plaintiff Neil Young dba Silver Fiddle Music, by and through his attorney, and pursuant

to Fed R. Civ. Pro. 41(a)(1)(A)(i), hereby voluntarily dismisses all of his claims against Donal J.
Trump for President, Inc. with prejudice, with each party to bear its own costs, fees, and

expenses. This dismissal disposes of the entire action.

Date: December 7, 2020

Lover Se prot —

Ivan A. Saperstdin (IS7871)
Silverstein & Saperstein
Attorneys for Plaintiff

494 Eighth Avenue, 6" Floor
New York, NY 10001

Tel. (212) 321-7081

 
